IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0855-11


DAVID CEPEDA JONES, Appellant
 
v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

BEXAR COUNTY



 Per curiam.

O P I N I O N



	Appellant seeks to file a petition for discretionary review from the Court of
Appeals' dismissal of his appeal. Jones v. State, (Tex. App. -- San Antonio, No. 04-11-00164-CR, delivered April 13, 2011).  Appellant's petition for discretionary review was
dismissed as untimely filed on June 22, 2011.  Appellant has filed a motion for rehearing
requesting reinstatement of his petition so that it will be considered by this Court. 
Appellant's motion for rehearing is granted.  His petition filed in this Court on June 15,
2011, is reinstated as of August 24, 2011, and will be considered in accord with
Tex.R.App.P. 68. 				

Delivered August 24, 2011
Do not publish